

	

		II

		109th CONGRESS

		1st Session

		S. 2134

		IN THE SENATE OF THE UNITED STATES

		

			December 16, 2005

			Mr. Smith introduced the

			 following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To strengthen existing programs to assist manufacturing

		  innovation and education, to expand outreach programs for small and

		  medium-sized manufacturers, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Manufacturing Technology Competitiveness Act of 2005.

		2.Collaborative

			 Manufacturing Research Pilot GrantsThe National Institute of Standards and

			 Technology Act is amended—

			(1)by redesignating

			 the first section 32 (15 U.S.C. 271 note; as redesignated by Public Law

			 105–309) as section 34; and

			(2)by inserting

			 before the section redesignated by paragraph (1) the following:

				

					33.Collaborative

				Manufacturing Research Pilot Grants

						(a)Authority

							(1)EstablishmentThe

				Director shall establish a Manufacturing Research Pilot Grants program to make

				awards to partnerships consisting of participants described in paragraph (2)

				for the purposes described in paragraph (3). Awards shall be made on a

				peer-reviewed, competitive basis.

							(2)ParticipantsThe

				partnerships described in this paragraph shall include at least—

								(A)1 manufacturing

				industry partner; and

								(B)1 nonindustry

				partner.

								(3)PurposeThe

				purpose of the program established under this section is to foster cost-shared

				collaborations among firms, educational institutions, research institutions,

				State agencies, and nonprofit organizations to encourage the development of

				innovative, multidisciplinary manufacturing technologies. Partnerships

				receiving awards under this section shall conduct applied research to develop

				new manufacturing processes, techniques, or materials that would contribute to

				improved performance, productivity, and the manufacturing competitiveness of

				the United States, and build lasting alliances among collaborators.

							(b)Program

				contributionAn award made under this section shall provide for

				not more than one-third of the costs of the partnership. Not more than an

				additional one-third of such costs may be obtained directly or indirectly from

				other Federal sources.

						(c)ApplicationsApplications

				for awards under this section shall be submitted in such manner, at such time,

				and containing such information as the Director shall require. Such

				applications shall describe at a minimum—

							(1)how each partner

				will participate in developing and carrying out the research agenda of the

				partnership;

							(2)the research that

				the grant will fund; and

							(3)how the research

				to be funded with the award will contribute to improved performance,

				productivity, and the manufacturing competitiveness of the United

				States.

							(d)Selection

				criteriaIn selecting applications for awards under this section,

				the Director shall consider at a minimum—

							(1)the degree to

				which projects will have a broad impact on manufacturing;

							(2)the novelty and

				scientific and technical merit of the proposed projects; and

							(3)the demonstrated

				capabilities of the applicants to successfully carry out the proposed

				research.

							(e)DistributionIn

				selecting applications under this section the Director shall ensure, to the

				extent practicable, a distribution of overall awards among a variety of

				manufacturing industry sectors and a range of firm sizes.

						(f)DurationIn

				carrying out this section, the Director shall conduct a single pilot

				competition to solicit and make awards. Each award shall be for a 3-year

				period.

						.

			3.Manufacturing

			 fellowship ProgramSection 18

			 of the National Institute of Standards and Technology Act (15 U.S.C. 278g–1) is

			 amended—

			(1)by inserting

			 (a) In

			 general.— before The Director is

			 authorized; and

			(2)by adding at the

			 end the following new subsection:

				

					(b)Manufacturing

				fellowship program

						(1)EstablishmentTo

				promote the development of a robust research community working at the leading

				edge of manufacturing sciences, the Director shall establish a program to

				award—

							(A)postdoctoral

				research fellowships at the Institute for research activities related to

				manufacturing sciences; and

							(B)senior research

				fellowships to established researchers in industry or at institutions of higher

				education who wish to pursue studies related to the manufacturing sciences at

				the Institute.

							(2)ApplicationsTo

				be eligible for an award under this subsection, an individual shall submit an

				application to the Director at such time, in such manner, and containing such

				information as the Director may require.

						(3)Stipend

				levelsUnder this section, the Director shall provide stipends

				for postdoctoral research fellowships at a level consistent with the National

				Institute of Standards and Technology Postdoctoral Research Fellowship Program,

				and senior research fellowships at levels consistent with support for a faculty

				member in a sabbatical

				position.

						.

			4.Manufacturing

			 extension

			(a)Manufacturing

			 center evaluationSection 25(c)(5) of the National Institute of

			 Standards and Technology Act (15 U.S.C. 278k(c)(5)) is amended by inserting

			 A Center that has not received a positive evaluation by the evaluation

			 panel shall be notified by the panel of the deficiencies in its performance and

			 may be placed on probation for one year, after which time the panel may

			 reevaluate the Center. If the Center has not addressed the deficiencies

			 identified by the panel, or shown a significant improvement in its performance,

			 the Director may conduct a new competition to select an operator for the Center

			 or may close the Center. after sixth year at declining

			 levels..

			(b)Federal

			 shareSection 25(d) of the National Institute of Standards and

			 Technology Act (15 U.S.C. 278k(d)) is amended to read as follows:

				

					(d)Acceptance of

				fundsIn addition to such sums as may be appropriated to the

				Secretary and Director to operate the Centers program, the Secretary and

				Director also may accept funds from other Federal departments and agencies and

				under section 2(c)(7) from the private sector for the purpose of strengthening

				United States manufacturing. Such funds, if allocated to a Center, shall not be

				considered in the calculation of the Federal share of capital and annual

				operating and maintenance costs under subsection

				(c).

					.

			(c)Manufacturing

			 extension center competitive grant programSection 25 of the

			 National Institute of Standards and Technology Act (15 U.S.C. 278k) is amended

			 by adding at the end the following new subsections:

				

					(e)Competitive

				grant program

						(1)EstablishmentThe

				Director shall establish, within the Manufacturing Extension Partnership

				program under this section and section 26 of this Act, a program of competitive

				awards among participants described in paragraph (2) for the purposes described

				in paragraph (3).

						(2)ParticipantsParticipants

				receiving awards under this subsection shall be the Centers, or a consortium of

				such Centers.

						(3)PurposeThe

				purpose of the program under this subsection is to develop projects to solve

				new or emerging manufacturing problems as determined by the Director, in

				consultation with the Director of the Manufacturing Extension Partnership

				program, the Manufacturing Extension Partnership National Advisory Board, and

				small and medium-sized manufacturers. One or more themes for the competition

				may be identified, which may vary from year to year, depending on the needs of

				manufacturers and the success of previous competitions. These themes shall be

				related to projects associated with manufacturing extension activities,

				including supply chain integration and quality management, or extend beyond the

				traditional areas.

						(4)ApplicationsApplications

				for awards under this subsection shall be submitted in such manner, at such

				time, and containing such information as the Director shall require, in

				consultation with the Manufacturing Extension Partnership National Advisory

				Board.

						(5)SelectionAwards

				under this subsection shall be peer reviewed and competitively awarded. The

				Director shall select proposals to receive awards—

							(A)that utilize

				innovative or collaborative approaches to solving the problem described in the

				competition;

							(B)that will improve

				the competitiveness of industries in the region in which the Center or Centers

				are located; and

							(C)that will

				contribute to the long-term economic stability of that region.

							(6)Program

				contributionRecipients of awards under this subsection shall not

				be required to provide a matching contribution.

						(f)AuditsA

				center that receives assistance under this section shall submit annual audits

				to the Secretary in accordance with Office of Management and Budget Circular

				A–133 and shall make such audits available to the public on

				request.

					.

			(d)Programmatic

			 and operational planNot later than 120 days after the date of

			 enactment of this Act, the Director of the National Institute of Standards and

			 Technology shall transmit to the Committee on Science of the House of

			 Representatives and the Committee on Commerce, Science, and Transportation of

			 the Senate a 3-year programmatic and operational plan for the Manufacturing

			 Extension Partnership program under sections 25 and 26 of the National

			 Institute of Standards and Technology Act (15 U.S.C. 278k and

			 278l). The plan shall include comments on the plan from the

			 Manufacturing Extension Partnership State partners and the Manufacturing

			 Extension Partnership National Advisory Board.

			5.Authorization of

			 appropriations for manufacturing support programs

			(a)Manufacturing

			 extension partnership programThere are authorized to be

			 appropriated to the Secretary of Commerce, or other appropriate Federal

			 agencies, for the Manufacturing Extension Partnership program under sections 25

			 and 26 of the National Institute of Standards and Technology Act (15 U.S.C.

			 278k and 278l)—

				(1)$110,000,000 for

			 fiscal year 2006, of which not more than $1,000,000 shall be for the

			 competitive grant program under section 25(e) of such Act (15 U.S.C.

			 278k(e));

				(2)$115,000,000 for

			 fiscal year 2007, of which not more than $4,000,000 shall be for the

			 competitive grant program under section 25(e) of such Act (15 U.S.C. 278k(e));

			 and

				(3)$120,000,000 for

			 fiscal year 2008, of which not more than $4,100,000 shall be for the

			 competitive grant program under section 25(e) of such Act (15 U.S.C.

			 278k(e)).

				(b)Collaborative

			 manufacturing research pilot grants programThere are authorized

			 to be appropriated to the Secretary of Commerce for the Collaborative

			 Manufacturing Research Pilot Grants program under section 33 of the National

			 Institute of Standards and Technology Act—

				(1)$10,000,000 for

			 fiscal year 2006;

				(2)$10,000,000 for

			 fiscal year 2007; and

				(3)$10,000,000 for

			 fiscal year 2008.

				(c)FellowshipsThere

			 are authorized to be appropriated to the Secretary of Commerce for

			 Manufacturing Fellowships at the National Institute of Standards and Technology

			 under section 18(b) of the National Institute of Standards and Technology Act,

			 as added by section 3 of this Act—

				(1)$1,500,000 for

			 fiscal year 2006;

				(2)$1,750,000 for

			 fiscal year 2007; and

				(3)$2,000,000 for

			 fiscal year 2008.

				6.Technical

			 workforce education and development

			(a)Authorization

			 of appropriations

				(1)In

			 generalThere are authorized to be appropriated to the Director

			 of the National Science Foundation, from sums otherwise authorized to be

			 appropriated, for the programs established under section 3 of the Scientific

			 and Advanced-Technology Act of 1992 (42 U.S.C. 1862i)—

					(A)$55,000,000 for

			 fiscal year 2006, $5,000,000 of which may be used to support the education and

			 preparation of manufacturing technicians for certification;

					(B)$57,750,000 for

			 fiscal year 2007, $5,000,000 of which may be used to support the education and

			 preparation of manufacturing technicians for certification; and

					(C)$60,600,000 for

			 fiscal year 2008, $5,000,000 of which may be used to support the education and

			 preparation of manufacturing technicians for certification.

					(2)DistributionFunds

			 appropriated under this subsection shall be made available, to the maximum

			 extent practicable, to diverse institutions, including historically Black

			 colleges and universities and other minority-serving institutions.

				(b)AmendmentsSection

			 3 of the Scientific and Advanced-Technology Act of 1992 (42 U.S.C. 1862i) is

			 amended—

				(1)in subsections

			 (a)(1) and (c)(2), by inserting , including manufacturing, after

			 advanced-technology fields; and

				(2)by inserting

			 , including manufacturing after advanced-technology

			 fields each place the term appears, other than in subsections (a)(1)

			 and (c)(2).

				7.Scientific and

			 technical research and services

			(a)Laboratory

			 ActivitiesThere are authorized to be appropriated to the

			 Secretary of Commerce for the scientific and technical research and services

			 laboratory activities of the National Institute of Standards and

			 Technology—

				(1)$426,267,000 for

			 fiscal year 2006, of which—

					(A)$50,833,000 shall

			 be for Electronics and Electrical Engineering;

					(B)$28,023,000 shall

			 be for Manufacturing Engineering;

					(C)$52,433,000 shall

			 be for Chemical Science and Technology;

					(D)$46,706,000 shall

			 be for Physics;

					(E)$33,500,000 shall

			 be for Material Science and Engineering;

					(F)$24,321,000 shall

			 be for Building and Fire Research;

					(G)$68,423,000 shall

			 be for Computer Science and Applied Mathematics;

					(H)$20,134,000 shall

			 be for Technical Assistance;

					(I)$48,326,000 shall

			 be for Research Support Activities;

					(J)$29,369,000 shall

			 be for the National Institute of Standards and Technology Center for Neutron

			 Research; and

					(K)$18,543,000 shall

			 be for the National Nanomanufacturing and Nanometrology Facility;

					(2)$447,580,000 for

			 fiscal year 2007; and

				(3)$456,979,000 for

			 fiscal year 2008.

				(b)Malcolm

			 Baldrige National Quality Award ProgramThere are authorized to

			 be appropriated to the Secretary of Commerce for the Malcolm Baldrige National

			 Quality Award program under section 17 of the Stevenson-Wydler Technology

			 Innovation Act of 1980 (15 U.S.C. 3711a)—

				(1)$5,654,000 for

			 fiscal year 2006;

				(2)$5,795,000 for

			 fiscal year 2007; and

				(3)$5,939,000 for

			 fiscal year 2008.

				(c)Construction

			 and MaintenanceThere are authorized to be appropriated to the

			 Secretary of Commerce for construction and maintenance of facilities of the

			 National Institute of Standards and Technology—

				(1)$58,898,000 for

			 fiscal year 2006;

				(2)$61,843,000 for

			 fiscal year 2007; and

				(3)$63,389,000 for

			 fiscal year 2008.

				8.Advanced

			 technology program

			(a)Authorization

			 of appropriationsThere is authorized to be appropriated to the

			 Secretary of Commerce for the Advanced Technology Program under section 28 of

			 the National Institute of Standards and Technology Act (15 U.S.C. 278n)

			 $140,000,000 for each of the fiscal years 2006 through 2008.

			(b)Report on

			 eliminationNot later than 3 months after the date of enactment

			 of this Act, the Secretary shall submit to Congress a report detailing the

			 impacts of the possible elimination of the Advanced Technology Program on the

			 laboratory programs at the National Institute of Standards Technology.

			(c)Loss of

			 FundingAt the time of the President’s budget request for fiscal

			 year 2007, the Secretary shall submit to Congress a report on how the

			 Department of Commerce plans to absorb the loss of Advanced Technology Program

			 funds to the laboratory programs at the National Institute of Standards and

			 Technology, or otherwise mitigate the effects of this loss on its programs and

			 personnel.

			9.Standards

			 Education Program

			(a)Program

			 Authorized(1)As part of the Teacher

			 Science and Technology Enhancement Institute Program, the Director of the

			 National Institute of Standards and Technology shall carry out a Standards

			 Education program to award grants to institutions of higher education to

			 support efforts by such institutions to develop curricula on the role of

			 standards in the fields of engineering, business, science, and economics. The

			 curricula should address topics such as—

					(A)development of technical

			 standards;

					(B)demonstrating conformity to

			 standards;

					(C)intellectual property and antitrust

			 issues;

					(D)standardization as a key element of

			 business strategy;

					(E)survey of organizations that develop

			 standards;

					(F)the standards life cycle;

					(G)case studies in effective

			 standardization;

					(H)managing standardization activities;

			 and

					(I)managing organizations that develop

			 standards.

					(2)Grants shall be awarded under this

			 section on a competitive, merit-reviewed basis and shall require cost-sharing

			 from non-Federal sources.

				(b)Selection

			 Process(1)An institution of

			 higher education seeking funding under this section shall submit an application

			 to the Director at such time, in such manner, and containing such information

			 as the Director may require. The application shall include at a minimum—

					(A)a description of the content and

			 schedule for adoption of the proposed curricula in the courses of study offered

			 by the applicant; and

					(B)a description of the source and amount

			 of cost-sharing to be provided.

					(2)In evaluating the applications

			 submitted under paragraph (1) the Director shall consider, at a minimum—

					(A)the level of commitment demonstrated

			 by the applicant in carrying out and sustaining lasting curricula changes in

			 accordance with subsection (a)(1); and

					(B)the amount of cost-sharing

			 provided.

					(c)Authorization

			 of AppropriationsThere are authorized to be appropriated to the

			 Secretary of Commerce for the Teacher Science and Technology Enhancement

			 Institute program of the National Institute of Standards and Technology—

				(1)$773,000 for

			 fiscal year 2006;

				(2)$796,000 for

			 fiscal year 2007; and

				(3)$820,000 for

			 fiscal year 2008.

				

